Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered December 4, 1995, convicting defendant upon his plea of guilty of the crime of forgery in the second degree.
Defense counsel urges that there are no nonfrivolous issues that can be raised on appeal and seeks to be relieved of his assignment as defense counsel. Our review of the record and defense counsel’s brief leads to the same conclusion. Defendant knowingly, voluntarily and intelligently pleaded guilty to the crime of forgery in the second degree and his sentence, which was in accordance with the plea agreement and complied with relevant statutory requirements, was not excessive. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Crew III, White, Spain and Carpinello,- JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.